United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0473
Issued: August 9, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 27, 2018 appellant filed a timely appeal from a November 16, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a traumatic injury
in the performance of duty on September 16, 2018, as alleged.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the November 16, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On September 17, 2018 appellant, then a 56-year-old city carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that he sustained a right wrist injury on September 16, 2018
while in the performance of duty. He stated that he was injured when he fell down steps while
carrying a large box. Appellant stopped work on the date of the claimed injury and has not
returned.
In an undated attending physician’s report (Form CA-20), Dr. David Edelstein, a
Board-certified orthopedic hand surgeon, diagnosed right distal radius fracture and opined that
appellant’s diagnosis was causally related to his fall on September 16, 2018.
On September 17, 2018 Dr. Edelstein opined that appellant was unable to return to work
for approximately six weeks.
In duty status reports (Form CA-17) dated September 21 and October 2, 2018,
Dr. Edelstein opined that appellant was not capable of returning to work.
In an October 2, 2018 work capacity evaluation (Form OWCP-5c), Dr. Edelstein asserted
that appellant had a right wrist fracture and was not able to perform his regular job until
December 17, 2018.
In a October 16, 2018 development letter, OWCP indicated that when appellant’s claim
was first received it appeared to be a minor injury that resulted in minimal or no lost time from
work. It notified him that it had now reopened the claim for formal consideration of the merits,
requested additional evidence, and provided a factual questionnaire for his completion. The
questionnaire inquired as to what caused appellant to fall, if he had any history of fainting spells,
heart conditions, or epileptic seizures, and/or any hazards or special conditions at work that caused
or contributed to his injury (e.g., normal office furnishing, a slippery floor, etc.) or if he struck
anything (e.g., a chair, a wall, a desk, etc.) when he fell. OWCP afforded him 30 days to respond.
Appellant subsequently submitted duty status reports (Form CA-17) dated October 15 and
26, 2018 from Dr. Edelstein who continued to opine that appellant was not capable of regular
work.
In a duty status report (Form CA-17) dated November 9, 2018, Dr. Edelstein released
appellant to full-time, regular duty effective November 12, 2018.
By decision dated November 16, 2018, OWCP denied the claim, finding that the evidence
of record was insufficient to establish that the injury and/or events occurred in the performance of
duty on September 16, 2018, as alleged. It noted that it was unclear as to what caused appellant
to fall as he failed to respond to the factual inquiries and, therefore, had not established the factual
component of his claim.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.7
Generally, fact of injury consists of two components that must be considered in conjunction with
one another. First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place, and in the manner alleged.8 Second, the
employee must submit sufficient evidence to establish that the employment incident caused a
personal injury.9
Appellant’s burden of proof includes the submission of a detailed description of the
employment factors which he or she believes caused or adversely affected a condition for which
compensation is claimed.10
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury in the performance of duty on September 16, 2018, as alleged.
The only explanation that appellant provided pertaining to the claimed traumatic incident
was the limited statement noted in his Form CA-1 where he alleged that he fractured his right wrist
after he “fell down steps while carrying a large box” at 4:00 a.m. on September 16, 2018. By
3

Supra note 1.

4
J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

E.M., Docket No. 18-1599 (issued March 7, 2019); T.H., 59 ECAB 388, 393-94 (2008).

8

L.T., Docket No. 18-1603 (issued February 21, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

9

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

10

P.T., Docket No. 14-0598 (issued August 5, 2014).

3

failing to sufficiently describe the employment incident and circumstances surrounding his alleged
injury, he has not established that the traumatic injury occurred at the time, place, and in the manner
alleged.11 In a March 12, 2018 development letter, OWCP advised appellant of the type of factual
information needed to establish his claim. The letter’s attached questionnaire included questions
regarding the alleged traumatic event itself and if he had any medical conditions or special work
conditions or hazards that caused or contributed to his injury. Appellant did not respond to
OWCP’s request for additional factual information.12 Accordingly, the Board finds that he has not
met his burden of proof.13
As appellant has not established the factual element of his claim, the Board need not
address whether the medical evidence of record is sufficient to establish a diagnosed medical
condition causally related to the employment incident, as alleged.14
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury in the
performance of duty on September 16, 2018, as alleged.

11

Id.

12

K.S., Docket No. 17-2001 (issued March 9, 2018); see also K.W., Docket No. 16-1656 (issued
December 15, 2016).
13

See D.C., Docket No. 18-0082 (issued July 12, 2018); D.D., 57 ECAB 734 (2006).

14

See R.L., Docket No. 17-1670 (issued December 14, 2018); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

4

ORDER
IT IS HEREBY ORDERED THAT the November 16, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 9, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

